                 Case 20-12456-JTD   Doc 1427-1   Filed 06/03/21   Page 1 of 5




                                         EXHIBIT 1


                                        (Stipulation)




{01693188;v1 }
                 Case 20-12456-JTD            Doc 1427-1         Filed 06/03/21         Page 2 of 5


                            IN THE UNITED STATES BANKRUPTCY
                           COURT FOR THE DISTRICT OF DELAWARE


    In re:                                                   Chapter 11

    RTI HOLDING COMPANY, LLC, et al.,1                       Case No. 20-12456 (JTD)

                   Reorganized Debtors.                      (Jointly Administered)


             STIPULATION ACKNOWLEDGING SATISFACTION OF CLAIMS
             HELD BY GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P.
                        AND GOLDMAN SACHS BANK USA

         This stipulation (the “Stipulation”)2 is made and entered into by and between the above-

captioned reorganized debtors and debtors-in-possession (the “Debtors” or “Reorganized

Debtors”), and claimants Goldman Sachs Specialty Lending Group, L.P. and Goldman Sachs Bank

USA (collectively “Goldman Sachs” and, together with the Debtors, the “Parties”), by and

through their respective undersigned counsel:




1
     The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,
LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC
(8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity,
LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC (7395);
RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise, LLC (2746);
RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire Restaurant
Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT Omaha
Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest
Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri
Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461);
RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby
Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716);
Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of
Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing address is 333 East
Broadway Ave., Maryville, TN 37804.
2
     Any capitalized term not defined herein shall have the meaning given to such term in the Plan (as defined herein).


{01693188;v1 }
                 Case 20-12456-JTD       Doc 1427-1      Filed 06/03/21     Page 3 of 5


       WHEREAS, on October 7, 2020 (the “Petition Date”), the Debtors commenced the above-

captioned cases by filing voluntary petitions for relief under Chapter 11 of the Bankruptcy Code

in the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”).

         WHEREAS, each of the Debtors scheduled one or more secured claims for GSSLG (the

“GSSLG Scheduled Claims”).

         WHEREAS, the Debtors scheduled for Goldman Sachs Bank USA (“GSB”) an unsecured

claim in the amount of $6,255.67 for Goldman Sachs Bank (the “GSB Unsecured Claim”).

         WHEREAS, on December 16, 2020, Goldman Sachs Specialty Lending Group

(“GSSLG”) timely filed a secured proof of claim numbered 10578 (the “GSSLG Proof of Claim”

and together with the GSSLG Scheduled Claims and GSB Unsecured Claim, the “Goldman Sachs

Claims”) for an undetermined amount.

         WHEREAS, on February 17, 2021, the Court entered the Findings of Fact, Conclusions

of Law, and Order Confirming the Debtors’ Second Amended Chapter 11 Plan, as Modified [D.I.

1144] (the “Confirmation Order”) approving the Debtors’ Second Amended Chapter 11 Plan, as

Modified [D.I. 1093] (together with the Plan Supplement [D.I. 920], Amended Plan Supplement

[D.I. 1108], Notice of Filing of Amended Exhibit 4 to Plan Supplement [D.I. 1069], and Notice of

Filing of Amended Exhibit 8 and 9 to Amended Plan Supplement [D.I. 1160], (the “Plan”).

         WHEREAS, the Effective Date occurred on February 24, 2021 (the “Effective Date”),

and, on the following day, the Debtors filed and served the Notice of Entry of Order Confirming

Debtors’ Second Amended Chapter 11 Plan, as Modified, and Occurrence of the Effective Date

(February 24, 2021) [D.I. 1163].

         NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, SUBJECT

TO BANKRUPTCY COURT APPROVAL, AS FOLLOWS:

         1.       The above recitals are true and explicitly incorporated herein by reference.



{01693188;v1 }                                     2
                 Case 20-12456-JTD       Doc 1427-1      Filed 06/03/21      Page 4 of 5


         2.       The Parties agree that all Claims held or asserted by Goldman Sachs including,

without limitation, the Goldman Sachs Claims, have been satisfied in full in accordance with the

Plan.

         3.       Upon entry of an order of the Bankruptcy Court approving this Stipulation, the

Debtors, their claims agent, and the Clerk of this Court are authorized to take all actions necessary

and appropriate to give effect to this Stipulation, including updating the claims register to reflect

the satisfaction of the Goldman Sachs Claims pursuant to this Stipulation.

         4.       The terms and conditions of this Stipulation shall be immediately effective and

enforceable upon its approval by the Bankruptcy Court.

         5.       Each person signing this Stipulation represents and acknowledges that he or she has

the authority to so execute and bind themselves or the party or parties they are signing for to all of

the terms set forth herein.

         6.       This Stipulation may be executed in counterparts, and a facsimile or email copy of

a signature page is the equivalent of an original signature page.

         7.       Except as stated herein, each Party agrees that it has not relied upon any

representation, warranty, condition, understanding, promise, or agreement of any kind, other than

those actually set forth in this Stipulation, in entering into this Stipulation.

         8.       This Stipulation shall be fully binding upon the Parties and any of their respective

successors in interest.

         9.       Neither the consideration set forth herein nor anything contained in this Stipulation

shall be construed as an admission by any Party to this Stipulation of any liability of any kind on

behalf of such Party or any other Party.




{01693188;v1 }                                      3
                 Case 20-12456-JTD       Doc 1427-1       Filed 06/03/21    Page 5 of 5


         10.      The Bankruptcy Court shall retain jurisdiction with respect to all matters arising

from or related to the interpretation, implementation, or enforcement of the terms and provisions

of this Stipulation.

         11.      This Stipulation shall not be modified, altered, amended, or vacated without written

consent of the Parties hereto. Any such modification, alteration, amendment or vacation, in whole

or in part, shall be subject to the approval of the Bankruptcy Court.

         12.      This Stipulation contains the entire agreement by and between the Parties with

respect to the subject matter hereof, and all prior understandings or agreements, if any, are merged

into this Stipulation.

 Dated: June 2, 2021
 Wilmington, Delaware

 ASHBY & GEDDES, P.A.                                  ABRAMS & BAYLISS LLP

 /s/ Gregory A. Taylor                                 /s/ John M. Seaman
  Gregory A. Taylor (DE Bar No. 4008)                  John M. Seaman (DE Bar No. 3868)
  Katharina Earle (DE Bar No. 6348)                    20 Montchanin Road, Suite 200
  500 Delaware Avenue, 8th Floor                       Wilmington, Delaware 19807
  Wilmington, Delaware 19899-1150                      Tel: (302) 778-1000
  Tel: (302) 654-1888                                  Fax: (302) 778-1001
  Fax: (302) 654-2067                                  Email: seaman@AbramsBayliss.com
  Email: gtaylor@ashbygeddes.com
         kearle@ashbygeddes.com                        -and-

 Counsel to the Reorganized Debtors                    CLEARY GOTTLIEB STEEN &
                                                       HAMILTON LLP
                                                       Sean A. O’Neal
                                                       Jane VanLare
                                                       One Liberty Plaza
                                                       New York, NY 10006
                                                       Tel: (212) 225-2000
                                                       Fax: (212) 225-3999
                                                       Email: soneal@cgsh.com
                                                       Email: jvanlare@cgsh.com

                                                       Counsel to Goldman Sachs Specialty Lending
                                                       Group, L.P. and Goldman Sachs Bank USA




{01693188;v1 }                                     4
